UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN


MARK MARKHAM, individually and on behalf
of all others similarly situated,
                                            Civil Action No. 19-cv-00232-JTN-ESC
                        Plaintiff,
       v.

NATIONAL GEOGRAPHIC PARTNERS LLC.,

                        Defendant.


   PLAINTIFF’S RESPONSE TO NATIONAL GEOGRAPHIC PARTNERS, LLC’S
                  PRE-MOTION CONFERENCE REQUEST

Dated: May 22, 2019
                                      BURSOR & FISHER, P.A.
                                      Joseph I. Marchese
                                      Philip L. Fraietta
                                      888 Seventh Avenue
                                      New York, NY 10019
                                      Telephone: (646) 837-7150
                                      Facsimile: (212) 989-9163
                                      Email: jmarchese@bursor.com
                                              pfraietta@bursor.com

                                      HEDIN HALL LLP
                                      Frank S. Hedin
                                      1395 Brickell Avenue, Suite 900
                                      Miami, FL 33131
                                      Telephone: (305) 357-2107
                                      Facsimile: (305) 200-8801
                                      Email: fhedin@hedinhall.com

                                      Attorneys for Plaintiff
       Plaintiff Mark Markham respectfully submits this Response to Defendant National

Geographic Partners, LLC’s (“National Geographic”) Pre-Motion Conference Request regarding

its anticipated Motion to Dismiss (“Def.’s Request”) (ECF No. 8).

I.    THE COURT HAS SUBJECT MATTER JURISIDICTION

       National Geographic argues that Plaintiff “lacks standing because he did not suffer an

injury-in-fact as there was no disclosure of his subscription information during the four-month

period at issue.” Def.’s Request at 2. However, this factual inquiry is premature at the motion to

dismiss stage. “A district court engages in a factual inquiry regarding the complaint’s allegations

only when the facts necessary to sustain jurisdiction do not implicate the merits of the plaintiff’s

claim.” Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 443 (6th Cir. 2012) (emphasis added).

“In other words, the district court is prohibited from making factual findings with respect to a

jurisdictional issue when such a finding would adversely affect the merits of the plaintiff’s case.”

Id. at 443-44. Yet that is exactly what National Geographic hopes to achieve in this case by

asking the Court to find facts and decide the merits of Plaintiff’s claims at the pleading stage.

       That is not the way litigation works. Whether Plaintiff’s and the putative Class’s

subscription information was disclosed during the four-month period at issue is the crux of the

entire case, and must be the subject of reasonable discovery going forward. That question cannot

be decided at the pleading stage (without the benefit of discovery) based on National

Geographic’s say-so alone. See PPPA § 2 (“[A] person … engaged in the business of selling at

retail, renting, or lending books or other written materials … shall not disclose to any person,

other than the customer, a record or information concerning the purchase … of those materials

by a customer that indicates the identity of the customer.”); Boelter v. Hearst Commc’ns, Inc.,

269 F. Supp. 3d 172, 201-202, 206-07 (S.D.N.Y. 2017) (granting plaintiff’s motion for summary

judgment under the PPPA where plaintiff proved that her subscription information was disclosed
                                                  1
to third-party data companies).

       National Geographic does not challenge the sufficiency of any of the Complaint’s

jurisdictional allegations – nor could it. The Complaint plainly alleges that, during the four-

month period in question, National Geographic “rented, exchanged, and/or otherwise disclosed

personal information about Plaintiff Mark Markham’s [and the putative Class’s] National

Geographic magazine subscription to data aggregators, data appenders, data cooperatives, and

list brokers, among others.” Complaint (“Compl.”) (ECF No. 1) ¶¶ 1, 44-51. These factual

allegations are supported by documented evidence, attached to the Complaint, including mailing

list offers made available by Specialists Marketing Services, Inc. (“SMS”) on National

Geographic’s behalf. See id. ¶¶ 2-5, Exs. B-D. 1

II.     PLAINTIFF SUFFICIENTLY ALLEGES A CLAIM UNDER THE PPPA

       National Geographic also argues for dismissal on the basis that the amended PPPA

applies to this case, and that “the Complaint does not adequately plead actual damages arising

from the alleged disclosure of Plaintiff’s information.” Def.’s Request at 2-3. That is wrong.

The amended PPPA does not apply to this case. It is undisputed that the amended PPPA does

not apply retroactively. See Coulter-Owens v. Time Inc., 695 F. App’x 117, 121 (6th Cir. 2017)

(“Consequently, the amendment is not actually remedial and is not retroactive.”); Moeller v.

American Media, Inc., 235 F. Supp. 3d 868, 875 (E.D. Mich. Jan. 27, 2017) (same).

Nonetheless, National Geographic argues that the amended PPPA applies to this case because

“the Complaint was filed nearly three years after the July 31, 2016 effective date.” Def.’s

Request at 2. But this “filing date” analysis misses the mark. As Judge Quist stated in denying a


1
 National Geographic’s citation to M.C.R. 3.501(A)(5) is irrelevant, as that state procedural rule
does not govern class actions filed in federal court. See Boelter v. Hearst Commc’ns, Inc., 192 F.
Supp. 3d 427, 444 (S.D.N.Y. 2016) (“MCR § 3.501(A)(5) is procedural, and does not bar
Plaintiffs’ class claims in this Court.”)
                                                   2
motion to dismiss on identical grounds, “several Michigan and federal cases … hold that the date

of accrual, rather than the date of filing, governs.” Horton v. GameStop Corp., -- F. Supp. 3d --,

2018 WL 8335635, at *2 (W.D. Mich. Sept. 28, 2018) (citing cases); see also Deacon v.

Pandora Media, Inc., 499 Mich. 477, 483 n.7 (2016) (stating that the applicable version of the

PPPA is the one “in effect at the time of the events giving rise to this case”). Here, Plaintiff is

only challenging disclosures that occurred from March 26, 2016 to July 30, 2016, i.e., before the

July 31, 2016 effective date of the amended PPPA. Thus, Plaintiff’s claims under the PPPA will

have necessarily accrued prior to the amended PPPA, and the original PPPA therefore applies.

       Under the original PPPA, a Plaintiff has Article III standing where, as here, he alleges a

violation of the PPPA, irrespective of actual damages. See Coulter-Owens, 695 F. App’x at 120-

21 (“In short, given that the PPPA contains an express private right to sue, it confers statutory

standing on a person whose information was disclosed in violation of it. Moreover, the

disclosure of that information is a cognizable injury in fact for purposes of Article III standing.”)

(citing cases). Further, even if Plaintiff is required to plead actual damages – and he is not –

Plaintiff’s Complaint adequately alleges actual damages, as Plaintiff alleges that “he would not

have been willing to pay as much, if at all, for his National Geographic subscription had he

known that National Geographic would disclose his Personal Reading Information.”

Compl. ¶ 12. Numerous courts have held that this allegation is sufficient to confer Article III

standing. See, e.g., Horton, 2018 WL 8335635, at *3 (“A consumer’s allegation that he would

not have bought a product or would have paid less for a product had certain information been

available to the consumer constitutes an economic injury.”); Boelter, 269 F. Supp. 3d at 186

(plaintiff had standing where she “testified … that she would not have purchased a subscription

to any Hearst magazine had she known that her personal information would be disclosed”).



                                                  3
Dated: May 22, 2019

                          By: _/s/ Philip L. Fraietta __________
                                  Philip L. Fraietta

                          BURSOR & FISHER, P.A.
                          Joseph I. Marchese
                          Philip L. Fraietta
                          888 Seventh Avenue
                          New York, NY 10019
                          Telephone: (646) 837-7150
                          Facsimile: (212) 989-9163
                          Email: jmarchese@bursor.com
                                  pfraietta@bursor.com

                          HEDIN HALL LLP
                          Frank S. Hedin
                          1395 Brickell Avenue, Suite 900
                          Miami, FL 33131
                          Telephone: (305) 357-2107
                          Facsimile: (305) 200-8801
                          Email: fhedin@hedinhall.com


                                 Attorneys for Plaintiff




                      4
